—In a *338proceeding pursuant to CPLR 7510 to confirm an arbitration award dated February 22,1995, the petitioner appeals from an order of the Supreme Court, Kings County (Held, J.), dated May 25, 1995, which denied the petition to confirm the award and granted the respondent’s motion to vacate the award and to order a new arbitration.
Ordered that the order is reversed, on the law, with costs, the petition is granted, the motion is denied, and the matter is remitted to the Supreme Court, Kings County, for entry of a judgment confirming the award.
None of the grounds set forth in CPLR 7511 (b) for vacating an arbitration award are present in this case. Moreover, the arbitrator’s determination was neither totally irrational nor violative of public policy (see, Matter of East Ramapo Teachers Assn, v East Ramapo Cent. School Dist., 191 AD2d 696). Thus, we conclude that the respondent has failed to sustain the heavy burden borne by one seeking vacatur of an arbitration award (see, Binghamton Civ. Serv. Forum v City of Binghamton, 44 NY2d 23, 28). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.